Citation Nr: 0123303	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  91-38 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1973 to January 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In August 1999, the Board issued a decision on this claim 
which (in part) denied entitlement to service connection for 
headaches and a psychiatric disability.  The veteran appealed 
the Board's August 1999 decision to the United States Court 
of Appeals for Veterans Claims (Court), which, upon a Joint 
Motion for Remand and to Stay Further Proceedings (Joint 
Motion) by the Secretary of Veterans Affairs and the veteran, 
issued an Order dated January 24, 2001, which vacated that 
part of the Board's August 1999 decision that denied service 
connection for headaches and a psychiatric disability.  


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) became effective.  VCAA essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, the assistance provided by the Secretary under 
subsection (a) [38 U.S.C.A. § 5103A(a)] is to include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim (38 U.S.C.A. § 5103A(d)(1)).   

The veteran seeks service connection for headaches and for a 
psychiatric disability.  The record shows that the veteran 
was treated during service for severe depression with 
suicidal potential in June 1973, and the finding was, 
situational adjustment reaction with depressive features and 
hysterical personality.  She was also treated in April 1979 
for situational depression.  In addition, she was treated for 
headaches on several occasions during service, and in 
February 1980, she reported having headaches which had begun 
ten years prior.  After service, in November 1989, probable 
dysthymia was diagnosed on a VA outpatient treatment record, 
and in December 1989, cluster headaches were diagnosed.  In 
July 1998, a VA evaluation diagnosed major depression.  

It is noted that VA examiners in June 1990, opined: 1). that 
the veteran's headaches were secondary to her inservice 
injury, i. e. healed right zygomatic fracture, and 2) that 
the veteran's headaches worsened since her motor vehicle 
accident.   In addition, the veteran's headaches, among other 
things, were found to be secondary to her right facial 
fractures on a recent VA examination.  In October 1993, a VA 
examiner found that the onset of the veteran's depression 
dated from adolescence or early adult life and that it was 
not precipitated by trauma in 1982 or its residual effect.  
On recent VA neurological examination in 1998, a VA examiner 
who had reviewed the claims file and the service medical 
records opined that the veteran's headaches were not related 
to her inservice accident and were not due to any residual 
facial pain from the disability resulting from the accident.  
It was noted that the headaches appeared from the history to 
be a fixed deficit, and were a separate problem which 
preceded service.  It was also noted that by history, the 
headaches were less frequent and more responsive to current 
therapy than in the past.  

As for the issue of entitlement to service connection for 
headaches, the Joint Motion (upon which the Court's January 
2001 Order were based) noted that a remand was required due 
to the August 1999 Board decision's failure to discuss 
whether or not the veteran enjoyed the presumption of 
soundness or whether that presumption was rebutted by clear 
and unmistakable evidence.  Based on the Court's Order and a 
review of the record in light of the statutory changes which 
have occurred, the Board is of the opinion that veteran 
should be afforded a VA examination to assess the etiology of 
her current headaches disability prior to final adjudication 
by the Board.

As for the issue of entitlement to service connection for a 
psychiatric disability, the Board notes that the Joint Motion 
noted that a remand for this issue was required due to the 
recent enactment of the Veterans Claims Assistance Act of 
2000.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In view of the Court's 
Order, review of the record to ensure compliance with the 
Veterans Claims Assistance Act of 2000 is necessary.  
Further, the Board believes that additional development of 
the medical evidence, including a VA psychiatric examination 
with an opinion of etiology, should be undertaken prior to a 
final disposition of this issue.

Accordingly, this case is REMANDED for the following action:

1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for any of the 
disabilities at issue here.  With any 
necessary authorizations from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  If the RO is unable 
to obtain any identified records, the RO 
must identify to the veteran which 
records were unobtainable, describe to 
the veteran the efforts which were made 
in an attempt to secure the records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
current headache disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and the 
examiner must indicate on the examination 
report that this has been accomplished.  
Any medically indicated special tests and 
studies should be accomplished.  The 
examiner should provide an opinion as to 
the etiology of any current headaches 
disability found to include whether it is 
at least as likely as not that the 
veteran's headaches were incurred in or 
aggravated by service.  A rationale must 
be provided for all opinions expressed.

3.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the nature, extent, and etiology of any 
current psychiatric disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and the 
examiner must indicate in the examination 
report that this has been accomplished.  
Any medically indicated special tests and 
studies should be accomplished.  The 
examiner should offer an opinion as to 
the etiology of any diagnosed psychiatric 
disability to include whether it is at 
least as likely as not that any  
psychiatric disability found is related 
to the veteran's military service, by 
incurrence or by aggravation.  A 
rationale for all opinions expressed 
should be furnished.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with.   
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

6.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.  If any issue remains 
denied, the RO should furnish the veteran 
and her representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.




		
NADINE W. BENJAMIN
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



